Citation Nr: 0531394	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-18 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment in the calculated 
amount of $4,144.00.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant had active military service from August 1953 to 
June 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from April and June 2002 decisions by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appellant has not challenged the validity of the debt.  
Consequently, the Board limits its consideration to the issue 
of waiver of recovery of the debt.  


FINDINGS OF FACT

1.  A rating decision of August 1970 granted entitlement to 
nonservice-connected disability pension, effective from April 
20, 1970.   

2.  In a February 1987 letter from VA to the appellant, and 
in multiple subsequent letters, the appellant was informed 
that the amount of his pension benefits depended on his 
income, that he had a duty to promptly report income changes 
so that his pension benefits could be adjusted, and that 
failure to do so would result in an overpayment subject to 
recovery. 

3.  The evidence of record shows that the appellant has had 
four waivers granted.  A Chapter 34 education debt was waived 
in September 1977.  A debt due to loss of dependent (divorce) 
was granted in February 1990.  A third debt, granted in 
September 1998, was due to the appellant's simultaneous 
receipt of benefits from the Social Security Administration 
(SSA) and VA pension.  Lastly, a debt due to unreported 
lottery winnings was granted in February 2000.

4.  In February 2002, the appellant's representative, the 
Disabled American Veterans (DAV), submitted a copy of a 
letter from the SSA to the appellant, dated 


on October 24, 2002, in which the SSA notified the appellant 
that he would soon receive a check for $26,911.00, as a 
retroactive award, and that beginning in October 2001, he 
would start receiving monthly payments of $639.00.       

5.  In March 2002, VA terminated the appellant's benefits 
because of excess income, which established a debt of 
$4,144.00.  

6.  The overpayment was created by the appellant's willful 
failure to report his SSA benefits, despite his knowledge 
that he was required to do so, and that an overpayment would 
likely result from failure to report the SSA benefits.  


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA nonservice-
connected disability pension benefits in the calculated 
amount of $4,144.00, is precluded by the appellant's bad 
faith.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(b) 
(2005).      


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

Recently, there was a significant change in VA law; on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
is not applicable to cases involving waiver of indebtedness.  
See Barger v. Principi, 16 Vet. App. 132 (2002) (holding that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment).  Therefore, the Board 
will proceed with consideration of the appeal.




II.  Factual Background

By an August 1970 rating action, the appellant's claim for 
entitlement to nonservice-connected disability pension 
benefits was granted, effective from April 20, 1970.  

In a letter from VA to the appellant, dated in January 1985, 
VA notified the appellant that his award of improved pension 
had been amended.  In the January 1985 letter, the appellant 
was told that he should notify VA immediately if there was 
any change in his income or net worth, and of any changes in 
his marital status or the number of his dependents.  

By correspondence from VA to the appellant, dated in February 
1987, VA notified the appellant that his disability pension 
award had once again been amended.  In the February 1987 
correspondence, the appellant was informed of the following:  

Your rate of VA pension is directly 
related to your income from other 
sources.  Your rate of pension must be 
reduced whenever you receive income from 
another source.  Therefore, you must 
notify us immediately if you have 
received any income other than that shown 
above or if you receive any additional 
income in the future.  Failure to inform 
the VA promptly of income changes will 
result in creation of an overpayment in 
your account.  

The appellant was again issued a letter which contained that 
paragraph in February 1988.    

In a statement in support of claim (VA Form 21-4138), dated 
in August 1989, the appellant notified VA that he had 
divorced his spouse in June 1989.  Thus, in 


November 1989, VA removed the appellant's spouse from his 
benefits, which established a debt of $593.00.   

In November 1989, the appellant requested a waiver of his 
debt.  In a February 1990 decision, the Committee granted the 
appellant's waiver request stating that although his 
notification was late, he did notify them of his divorce.  
Specifically, the Committee reported that some fault existed 
on the appellant's part as he was advised on several 
occasions that he should report any change in dependency 
status to VA immediately.  According to the Committee, the 
appellant did not report his divorce to VA until August 1989, 
two months after it occurred.  However, the Committee 
indicated that some consideration had to be shown for delay 
in the appellant receiving copies of the court documents.  
Thus, the appellant made an effort to report the change in 
dependency status, although it was received after the event.  
Given that the appellant's financial status was such that his 
now reduced pension award was barely sufficient to meet his 
monthly financial obligations, and that he had no other 
assets and was totally disabled, the Committee concluded that 
it would be against equity and good conscience to demand 
repayment of the debt, and the request for the waiver of the 
debt was granted.     

In a letter, dated in February 1991, VA notified the 
appellant that based on their review of his Eligibility 
Verification Report and their determination that his net 
countable income was zero dollars, his award of improved 
pension was being continued at a monthly rate of $594.00.  VA 
also told the appellant to notify them immediately if there 
was any change in his income or net worth, and of any changes 
in his marital status or the number of his dependents.       

The appellant was issued letters in February and April 1992, 
and November 1995, which again informed him that he had to 
notify VA immediately if there was any change in his income 
or net worth, and of any changes in his marital status or the 
number of his dependents.  

In a statement in support of claim, dated in February 1998, 
the appellant stated that beginning in December 1997, he had 
started receiving SSA retirement benefits.  The appellant 
noted that he did not want to receive SSA benefits and would 
rather continue receiving VA benefits.  

In a letter from VA to the appellant, dated in July 1998, the 
appellant was informed of the following:  

The amount of money you receive is based 
on many things.  Changes in income or 
dependency are the most important. . . 
This letter is to remind you to tell us 
immediately if there is any change in 
your income or that of your family.  If 
you have income now which was not 
previously reported, pleas tell us what 
it is, the monthly rate and the date on 
which you received the first check.  For 
any retroactive payments, tell us the 
amount and date of the payment.  Be sure 
to show the full amount of the benefit 
before any deductions.  For example, if 
you start receiving Social Security 
benefits, report the total of the check 
amount plus any Medicare deduction. . . 
Be sure to notify us as soon as Social 
Security benefits are granted.  If you do 
not advise us promptly, an overpayment 
may be created which you will have to 
repay.       

In a letter from VA to the appellant, dated in August 1998, 
the appellant was notified that his benefits had been 
adjusted because of his SSA income, which established a debt 
of $917.00.  

In August 1998, the appellant requested a waiver of the debt.  
By a decision, dated in September 1998, the Committee granted 
the appellant's waiver request.  In the September 1998 
decision, the Committee stated that the appellant was paid 
improved pension benefits based on no income.  In February 
1998, he reported that he had started to receive SSA benefits 
in December 1997.  However, VA took until August 1998 to 
adjust the appellant's award to count the income from SSA 
benefits.  


Thus, the Committee considered the appellant to have little 
fault in causing the overpayment.  The Committee noted that 
the appellant's financial status was such that collection of 
the overpayment would cause a financial hardship that would 
outweigh any fault he had in causing the overpayment.  After 
considering those factors, the Committed determined that it 
would be against the standard of equity and good conscience 
for them to collect the debt.    

In letters from VA to the appellant, dated in January and 
March 1999, the appellant was informed that he had to notify 
VA immediately if there was any change in his income or net 
worth, and of any changes in his marital status or the number 
of his dependents.

According to the July 2003 statement of the case (SOC), in 
January 2000, VA adjusted the appellant's benefits because of 
unreported 1996 income from lottery winnings, which 
established a debt of $662.00.  

In February 2000, the appellant requested a waiver of the 
debt.  By a February 2000 decision, the Committee granted the 
appellant's waiver request.  In the February 2000 decision, 
the Committee stated that the appellant was paid improved 
pension benefits, with additional benefits for his child.  
His rate in 1996 and 1997 was based on no income.  However, 
in the 1996 Income Verification Match, lottery winnings were 
found.  The overpayment was created on January 22, 2000 when 
that income was counted from February 1, 1996 to February 1, 
1997.  According to the Committee, the overpayment was 
created because the appellant did not report his lottery 
winnings in 1996 to VA.  That income was a factor in 
determining his rate of VA benefits and should have been 
promptly reported.  The Committee stated that they considered 
the appellant to have relatively little fault in causing the 
overpayment because he may not have realized that that was 
income that should be reported.  According to the Committee, 
the appellant's financial status was such that collection of 
the overpayment would likely cause a financial hardship that 
would outweigh his fault in causing the overpayment.  Thus, 
after considering those factors, the Committee determined 
that it would be against the standard of equity and good 
conscience for them to collect the debt. 

In February 2000, VA sent the appellant a letter telling him 
to notify them immediately regarding any change in income, 
net worth, or dependency.   

In February 2002, the DAV notified VA that the appellant was 
again reporting a change in income.  In the February 2002 
letter, the DAV asked that necessary action be undertaken to 
insure that the appellant did not have an overpayment.  The 
DAV also submitted a copy of a letter from the SSA to the 
appellant, dated on October 24, 2001.  In the October 2001 
letter, the SSA notified the appellant that his request for 
withdrawal of SSA retirement benefits was denied.  Thus, the 
SSA informed the appellant that he would soon receive a check 
for $26,911.00, which was the money he was due through 
September 2001.  In addition, according to the SSA, the 
appellant's next scheduled payment of $639.00, which was for 
October 2001, would be received on or about the third 
Wednesday of November 2001.  After that, the appellant was to 
receive $639.00 on or about the third Wednesday of each 
month. 

According to the July 2003 SOC, on March 2, 2002, VA 
terminated the appellant's benefits because of excess income, 
which established a debt of $4,144.00.  

In March 2002, the appellant requested a waiver of his debt.  
By an April 2002 decision, the Committee denied the 
appellant's waiver request.  In the February 2000 decision, 
the Committee stated that the appellant was paid improved 
pension benefits based on no income.  In February 2002, VA 
received a copy of the appellant's Social Security award 
letter, dated in October 2001, which showed that the 
appellant would receive regular monthly benefits and 
$26,911.00 in retroactive benefits.  The overpayment was 
created on March 5, 2002, when that income was counted 
effective November 1, 2001.  The appellant's Financial Status 
Report showed $656.00 monthly income from SSA benefits, 
$659.00 expenses, and 9,000.00 in liquid assets.  The 
Committee stated that it had found no evidence of fraud, 
misrepresentation, or bad faith, and had carefully considered 
all the elements applicable to the case that assist in 
defining "equity and good conscience."  The Committee 
indicated that they considered the appellant at fault in 
causing the overpayment because he did not tell them until 
February 2002 that he started receiving SSA benefits in 
October 2001.  According to the Committee, VA award 


letters informed the appellant that he must promptly report 
any income changes in order to prevent an overpayment.  The 
appellant's Financial Status Report showed income and 
expenses that were approximately equal and $9,000.00 in 
liquid assets.  Thus, the Committee concluded that the 
appellant's income and assets should be sufficient to meet 
his basic living expenses and still allow repayment of the 
overpayment without undue financial hardship.  To waive the 
overpayment would result in unjust enrichment.  After 
considering those factors, the Committee determined that it 
would not be against the standard of equity and good 
conscience for them to collect the overpayment.      

In a June 2002 decision, the Committee stated that upon 
further review, they found that the prior April 2002 
decision, which denied the appellant's request for waiver 
under the standard of equity and good conscience, was in 
error; waiver should have been denied due to a finding of bad 
faith.  Thus, the Committee indicated that they were now 
denying the appellant's waiver request on the basis that the 
appellant's conduct in connection with that debt exhibited 
bad faith.  In this regard, the Committed noted that the 
appellant had four prior waivers granted.  A Chapter 34 
education debt was waived in September 1977.  A debt due to 
loss of dependent (divorce) was granted in February 1990.  
One debt, granted in September 1998, was due to the 
appellant's simultaneous receipt of SSA benefits and VA 
pension.  At that time, the appellant withdrew his 
application for SSA benefits and chose to receive VA pension 
instead.  In a July 1998 statement, the appellant indicated 
that he "was unaware that [he] had to notify VA until it was 
too late."  Lastly, a debt due to unreported lottery 
winnings was granted in February 2000.    

In light of the above, the Committee stated that the 
appellant's waiver request was denied because they believed 
that his conduct in connection with the debt exhibited bad 
faith.  According to the Committee, the appellant had four 
previous waivers granted for overpayments with VA.  Two of 
those debts were caused either by the appellant's failure to 
report all of his other income or his failure to report it 
timely.  In February 2002, the appellant submitted a copy of 
his Social Security award letter dated in October 2001, which 
indicated that he would soon receive a retroactive check in 
the amount of $26,911.00 and that after that, he would 
receive $639.00 


monthly.  Based on that information, VA terminated the 
appellant's pension because his income was over the limit for 
VA pension.  The Committee reported that that caused the 
appellant's current debt.  According to the Committee, VA 
award letters had regularly informed the appellant that his 
rate of VA pension was based on total family income, and to 
promptly report any changes in his income.  The Committee 
stated that despite the appellant's knowledge regarding his 
responsibility to immediately report any and all income to 
VA, he failed to timely report his receipt of SSA benefits 
and continued to accept VA pension benefits.  In view of the 
evidence above, the Committee concluded that the appellant 
failed to timely report his total income with the intent to 
gain an unfair advantage.  According to the Committee, they 
believed that the appellant's conduct in connection with the 
debt was undertaken with knowledge of the likely 
consequences.  Thus, the Committee noted that that finding of 
bad faith automatically precluded granting waiver.          

In a September 2002 decision, VA denied the appellant's 
compromise offer of $1,000 to settle the debt and countered 
with an offer of $3,500.00.  Subsequent to the September 2002 
decision, the appellant submitted a compromise offer to repay 
$3,500.00 in monthly installments of $20.00.  By an October 
2002 decision, VA denied the appellant's compromise offer to 
pay $3,500.00 in monthly installments of $20.00, and again 
notified the appellant that a lump sum payment of $3,500.00 
would be accepted to settle the debt.   

III.  Pertinent Law and Regulation

a.  VA pension benefits

Disability pension will be paid to each veteran of a period 
of war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

The purpose of VA pension benefits is to provide a 
subsistence income for veteran's of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

In determining income for the purposes of nonservice-
connected pension benefits, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded by 38 C.F.R. § 3.272 (2005).  See 38 C.F.R. § 
3.271(a) (2005).

A veteran who is receiving a pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2005).

Where reduction or discontinuance of a running award of 
improved pension is required because of an increase in 
income, the reduction or discontinuance shall be made 
effective the end of the month in which the increase 
occurred.  38 C.F.R. § 3.660(a)(2) (2005).

b.  Waiver of indebtedness/bad faith

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the veteran and to 
the government.  38 C.F.R. § 1.965(a) (2005).  Under the 
regulation, "equity and good conscience" involves a variety 
of elements: (1) fault of the debtor, (2) balancing of the 
faults, (3) undue hardship, (4) whether recovery would defeat 
the purpose of the benefit, (5) unjust enrichment, and (6) 
changing position to one's detriment.  38 C.F.R. § 1.965 
(2005).  The list of elements is not all-inclusive.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes wavier of recovery of an 
overpayment or waiver of collection of any indebtedness where 
any one of the following elements is found to exist: (1) 
fraud; (2) misrepresentation; or (3) bad faith.  38 U.S.C.A. 
§ 5302(c) (West 2002); 38 C.F.R. § 1.965(b) (2005).  Only one 
of three elements (fraud, misrepresentation or bad faith) 
need be shown to preclude consideration of waiver of recovery 
of the indebtedness.  38 U.S.C.A. § 5302(c) (West 2002).

VA regulations define "bad faith" as "unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government."  38 
C.F.R. § 1.965(b) (2005).

IV.  Analysis

In the appellant's substantive appeal, dated in July 2003, 
the appellant stated that he had received a lump sum payment 
from the SSA and that he had reported that payment in a 
timely manner.  According to the appellant, the lump sum 
payment was for retroactive benefits due him, and he had no 
control when they were received.  The appellant noted that he 
did not know about the lump sum payment until his bank 
statement arrived.   

By a June 2002 decision, the Committee denied the appellant's 
request for waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits, in the 
calculated amount of $4,144.00, because there was bad faith 
involved in the creation of the indebtedness.  The Board 
affirms that the appellant acted in bad faith in not 
reporting his receipt of SSA benefits.  As noted above, the 
appellant was repeatedly instructed to report income and any 
changes in income and advised that his pension award was 
based on income from such sources as Social Security.  In 
addition, as reported in the June 2002 Committee decision, 
the appellant had four prior waivers granted, and two of 
those debts were caused either by the appellant's 


failure to report all of his other income or his failure to 
report it timely.  Thus, the appellant was well aware of his 
obligation to report all sources of income fully and of the 
relationship between receipt of such income and his VA 
pension entitlement, yet he did not report his Social 
Security income until February 2002, approximately three 
months after he had received the October 2001 notification 
from the SSA showing that he would receive regular monthly 
benefits and $26,911.00 in retroactive benefits.  

After consideration of the record and the applicable 
regulatory provisions, the Board finds that the appellant 
failed to report his SSA benefits and did so with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the government.  
This action constituted bad faith.  As noted above, the 
appellant was repeatedly instructed to report income and any 
changes in income, and advised that his pension award was 
based on income from such sources as Social Security.  In 
addition, given the fact that he had four prior waivers 
granted, and two of those debts were caused either by the 
appellant's failure to report all of his other income or his 
failure to report it timely, the Board finds that the 
appellant knew that he had to report all of his income and he 
knew the consequences of failing to report it.  His failure 
to report the receipt of Social Security benefits was the 
direct cause of the overpayment of VA benefits and represents 
a willful intention on his part to seek an unfair advantage.  

In view of the above, the Board concludes that the 
appellant's actions constituted bad faith as shown by a 
willful intent to seek an unfair advantage.  Since bad faith 
in the creation of the $4,144.00 pension overpayment has been 
shown, waiver of recovery of this amount is precluded by law.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the 
principles of equity and good conscience, such as any current 
financial hardship, are not applicable.  Bad faith is shown 
by the preponderance of the evidence, and thus the benefit-
of-the-doubt rule (38 U.S.C.A. § 5107(b)) does not apply.  
Waiver of recovery of the $4,144.00 pension overpayment is 
denied.     




ORDER

Entitlement to waiver of recovery of the overpayment of VA 
nonservice-connected disability pension benefits in the 
originally calculated amount of $4,144.00 is denied.   



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


